-17^-lYS
 flf ttrfeo.      s-
                                      .                      ToU<;9t>i7

      *Ln




 ^.   :      p.        ,   ^—.,   _   _.   ,
                                                %pe C^£e-s •- a
                                                _....   •    • XS~t   1—




          tX-^c^zLL£^^ fa ^^^-Z_^_^
f^r c^k e T& 5&>^? fa^ ^^Lq^/"




                                                                             rt-e


            J^b^L_&>                                         »y&'          Q tr^

CfaJt f CarJ Ai^oss 16 /^OA-tu^ <?r /oL^Cf
(I 'm K{ \/\7> xJ -^T fe^ / fL* f /5/^o^e H^a
              /U/Vn o-rUt/- Zi^c^^f £\/ie<^~*
                                                                                                                                                                                                                                           *£.;
                              yds v^vJ^                                                                    "-"                                              -*1    '• t&L,
                                                                                                                                                        $• (kg-r-g?^    -' (^
                                                                                                                                                                                                                            k^lif?*        z

                                      \-

                                                                                             It".-                                    *•                                             -V-                   1                 "~-» •

                                      tu^?w£skj~'c> J':}&, "•                                                                                                      v^


                                                                                                                                                                               N                                                  X
                                                                                                                                  .0 v- /••:* '0

                               , \ , v'RECEIVED ">, , s                                                                                                                                             J--'
                              -^T—IN"COdRT«F-APf»B^tS—
                                      ' ' ELEVENTH DISTRICT ,
                                  '• % ' 'v --:-.'            *••            'n ~ '; -J         V'-.

                                                            JUL 1 0 2017                                                          •?*»/,      •'•*.     *     <•


                                  SHERRYJ/yiLLlAMSpN^CLERK. -x
                                               '' •*• -':           -2,-.^..,.^   ,.„A,.,..4 *" • f ^:k.!';..,rk..y.'L..^                                                   'J*-* i, , f y - i '*%




                          W-.^-——;                  ^               : J —W^-          •'   /~M-        '    '    ~~_^._V~!-"-—   »—         ^^t                                I                    —-.            -~




                                                                                                                                                                                   j . i
                                                                                                                                                  *"*
                                                                                                                                                                                                                       •i     -    *, *



                          X       i
                                           -
                                                                                                                                                        ;'^        r- ~ *
                                                                                                                                                                              i'*           i        r         X •, v ••-     V       ;


                  >
                                                                                                                                                                    ;                                              —          i
                                                                                                                                           . . r~
                                                                                                                  -




                                                                                                                                                                               •-^   •,   •^ • • .-j
                                                                                                       \                                                                                        ,


J \           -       j       .       :             • u* "!   ,          j   -\1           C -'                                                                         ~


                                                                                                                                                                              .AS               'l                                \ * s\




  I •. '• 1                                                                                     ', J
    • t




                     ••••!
                     !•-
                     w
                     o
                     &
                     iD
                     •t
                     'Cl-
                     iO




/




          ^   ^r ^